Citation Nr: 0033679	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a timely appeal was filed with respect to a claim 
of entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of left index finger 
laceration. 

2.  Entitlement to service connection for scoliosis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to non service connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1965 and from June 1968 to September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal. 

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for June 7, 2000.  Notice of the 
hearing was mailed to the veteran's address of record 
approximately six weeks prior to the scheduled hearing date 
but was returned as undeliverable.  The notice was remailed 
approximately three weeks prior to the scheduled hearing and 
was not returned as undeliverable.  In the absence of a 
showing of good cause and because no request was received for 
rescheduling, the request for hearing is deemed withdrawn.  
The appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2000). 

On July 21, 2000, the veteran and his representative were 
informed that the Board necessarily would address whether a 
timely substantive appeal had been filed as to a claim of 
entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of left index finger 
laceration.  Consequently, the issue on appeal has been 
restyled as set forth on the first page of this decision. 

The veteran's claim for entitlement to service connection for 
scoliosis, hearing loss and pension will be addressed in the 
Remand portion of the decision.


FINDING OF FACT

A timely substantive appeal was not submitted with respect to 
a claim of entitlement to the assignment of a higher 
(compensable) disability evaluation for residuals of left 
index finger laceration


CONCLUSION OF LAW

The Board is without jurisdiction as to a claim of 
entitlement to the assignment of a higher (compensable) 
disability evaluation for residuals of left index finger 
laceration is denied.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b)(2000); YT v. Brown, 9 Vet. App. 195 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue as to entitlement to the assignment of a higher 
(compensable) disability evaluation for residuals of left 
index finger laceration has been certified for appeal, and 
the veteran's representative has presented argument for an 
increased evaluation.  However, on July 21, 2000, the veteran 
and his representative were informed that the Board 
necessarily would address whether a timely substantive appeal 
had been filed vis-à-vis that particular issue.

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  However, since 
no substantive appeal has been filed by the appellant 
concerning the issue of assignment of a higher (compensable) 
disability evaluation for residuals of left index finger 
laceration, that issue is not properly before the Board.

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  

In Holland v. Gober, 10 Vet. App. 433, 435-36 (1997) (per 
curiam), the Court held that in light of Grantham, an award 
of service connection consists of a full award of benefits on 
the appeal initiated by the NOD on that issue and that the 
decision as to the "compensation level," or rating, and 
effective-date elements or issues, requires a separate NOD in 
order for them to be placed in appellate status.  

Entitlement to service connection (noncompensable) for a left 
index finger laceration was established by an October 1998 
rating.  The notice of disagreement (NOD) as to that issue 
was filed in January 1999 as part of the substantive appeal 
filed in response to the initial statement of the case (SOC) 
that also addressed other claims.  

The issue of increased evaluation for the left index finger 
laceration was first addressed in a January 1999 supplemental 
statement of the case (SSOC).  The veteran had until October 
1999 to perfect the appeal.  The veteran did not file a 
substantive appeal on this issue, and the representative 
first addressed the issue in May 2000, well beyond the 
allowed time frame.  The veteran was afforded further 
opportunity for argument and/or a hearing concerning the 
timelines of the appeal of this issue matter, but, in 
correspondence dated in September 2000 he indicated that no 
he had no further argument to present. 

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") affirmed a Board decision which 
denied the appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed).

Consequently, the Board is constrained to deny the claim for 
assignment of an increased evaluation for a laceration of the 
left index finger because the appeal was not timely 
perfected.

ORDER

The claim of entitlement to an increased evaluation for a 
laceration of the left index finger is dismissed. 


REMAND

Under the provisions of 38 C.F.R. § 20.1304 (2000), the Board 
must refer any evidence not considered by the RO back for 
initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  Additional 
evidence noting potential further disability was received in 
August 2000, and no waiver is of record in this case.  
Accordingly, the pension claim will necessarily be remanded 
for consideration of the additional evidence.  

The additional evidence received in August 2000 indicated 
that lumbar X-rays were afforded in May 1999; however, 
complete X-ray reports have not been associated with the 
claims file.  Inasmuch as such evidence is pertinent, a 
Remand is necessitated for consideration of such evidence.  
38 C.F.R. § 20.1304.  Moreover, the Board is of the opinion 
that a copy of the complete X-ray report should be associated 
with the claims file.  

In August 1968, the veteran was assessed with essentially 
normal hearing except for slight loss in higher frequencies.  
On his separation examination in July 1969, audiometric 
results did not demonstrate that the requisites of 38 C.F.R. 
§ 3.385, pertaining to proof of defective hearing disability, 
have been met.  The veteran was afforded a VA general medical 
examination in September 1998, which failed to report any 
complaints, findings or diagnoses pertaining to hearing loss.  
However, the veteran served in the artillery and concededly 
was exposed to acoustic trauma.  A VA audiologic examination 
is not of record.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Thus, further 
assistance to the veteran in terms of an audiologic 
examination is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.   

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, the case is REMANDED to the RO for the following 
development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment from 
May 1999 to the present.  Upon receipt of 
the requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation, to include May 
1999 copies of X-ray reports of the 
lumbar spine from the VA Medical Center 
in Muskogee, Oklahoma, be forwarded for 
incorporation into the record.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

2.  The veteran should be afforded a VA 
audiologic evaluation to determine 
whether he has hearing loss disability by 
VA standards and, if so, whether it, as 
likely as not, is related to his noise 
exposure in service rather than to 
intervening causes.  

The examiner's attention and comment is 
invited as to the audiometer results 
reported in July 1969 on veteran's 
separation medical examination as well as 
the report from August 1968, when the 
veteran was assessed with essentially 
normal hearing except for slight loss in 
higher frequencies..

The rationale for any opinion should be 
fully explained.  The claims folder must 
be available to, and reviewed by, the 
examiner.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO must 
readjudicate the veteran's claims in a 
rating decision which addresses all 
relevant evidence, including pertinent 
evidence submitted to the Board in August 
2000 from the VA Medical Center in 
Muskogee, Oklahoma.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, inter 
alia, a summary of the evidence received 
since the last SSOC was issued in January 
1999.  38 C.F.R. §§ 19.29, 19.31 (2000).  
The veteran should be afforded an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals 



 

